*51OPINION.
Graupner:
It is evident that the payment of $25,000 was not a gift, as the taxpayer contends, but was a payment for services rendered. The testimony shows that in 1920 the Willys-Overland Co. found it difficult to secure proper material for upholstering its cars and was willing to pay for being placed in contact with a manufacturer from whom it could obtain the material at an advantageous price. The evidence is clear that Willys was acting for the Willys-Overland Co. in the negotiations with Timmie, and had discussed the matter of the payment of the taxpayer with other officers of the company. In his testimony Willys stated, “* * * corporations do not give presents unless they get something for it financially.” This statement is at least persuasive in determining the intent which prompted the payment to the taxpayer. See Appeal of Herschel V. Jones, 1 B. T. A. 1226.
James not participating.